UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                        No. 19-6885


JOHN ERVIN WILSON,

                     Plaintiff - Appellant,

              v.

SERGEANT JOHNSON, Unit Manager,

                     Defendant - Appellee.



Appeal from the United States District Court for the District of South Carolina, at Beaufort.
Richard Mark Gergel, District Judge. (9:18-cv-01316-RMG)


Submitted: January 17, 2020                                    Decided: February 20, 2020


Before DIAZ and RICHARDSON, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed as modified by unpublished per curiam opinion.


John Ervin Wilson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       John Ervin Wilson appeals the district court’s order accepting the recommendation

of the magistrate judge, granting Defendant’s motion for summary judgment, and

dismissing Wilson’s 42 U.S.C. § 1983 (2018) complaint for failure to exhaust

administrative remedies. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court, but modify the court’s

order to reflect dismissal without prejudice. Wilson v. Johnson, No. 9:18-cv-01316-RMG

(D.S.C. June 10, 2019). We deny Wilson’s motions for appointment of counsel and

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                              AFFIRMED AS MODIFIED




                                            2